DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 2, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,999,442. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,999,442. The method of displaying, on the display device, a phone call user interface, the phone call user interface concurrently including: a first informational item displayed at a first location on the phone call user interface of the limitation of US Patent No. 10,999,442 having limitations the first informational item is associated with an active phone call between a user of the device and a first party, the first informational item including first information identifying the first party and a first call status indicator indicating that the phone call between the user and the first party is active, a second informational item displayed at a second location on the phone call user interface, wherein the second informational item is associated with a suspended phone call between the user and a second party, the second informational item including second information .

Claim 2. (US Application No. 17/306,236).
An electronic device, comprising: a display device: one or more processors; and memory storing one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including 

.  




Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 2, 10 and 18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Robertson et al. (US Patent No. 7,812,817) and  Bayless et al.  (US Patent No. 6,424,711) combination fail to disclose or suggest one or more of the features of the independent claims 2, 10 and 18.
In summary, Robertson relates to a method of managing a conference call on a handheld mobile telephone device. The method includes the steps of displaying to a user a screen 
Bayless teaches a telecommunications system is provided that provides for telephone functions to be accessed through client computer system  A server computer system provides telephony services, database services and access to E-mail, voice mail, video conferencing and facsimile systems. A graphical user interface is presented to a user to allow the user to perform a large number of functions and to access databases of information associated with calling and called parties.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 2 and similarly recited in claim independent claims 10 and 18.
Specifically, the prior arts fail to teach a method comprising: An electronic device, comprising: a display device: one or more processors; and memory storing one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for while displaying, via the display device, a first user interface corresponding to an active phone call between a user associated with the electronic device and a first party, receiving an incoming call from a second party: in response to receiving the incoming call from the second party, displaying, via the display device, a second user interface corresponding to the incoming call, .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171